Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 14, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130194(59)(60)(61)                                                                                     Maura D. Corrigan

  13096(47)                                                                                            Robert P. Young, Jr.

                                                                                                       Stephen J. Markman,

                                                                                                                      Justices


  THE GREATER BIBLE WAY TEMPLE OF
  JACKSON,
           Plaintiff-Appellee,
                                                                    SC: 130194
  v                                                                 COA: 250863
                                                                    Jackson CC: 01-003614-AS
  CITY OF JACKSON, JACKSON PLANNING
  COMMISSION, and JACKSON CITY COUNCIL,
             Defendants-Appellants.
  _________________________________________


                         On order of the Chief Justice, the motion under State Bar Rule 15,
  sec 2 for temporary permission for David Shelton Parkhurst to appeal for amicus
  National League of Cities is GRANTED. The motion by the National League of Cities
  for leave to file a brief amicus curiae is considered and it is GRANTED. The motions by
  defendants-appellants for extension to July 10, 2006 of the time for filing their briefs on
  appeal are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 14, 2006                     _________________________________________
                                                                               Clerk